Case 5:19-cv-00051-MRW Document 24 Filed 07/29/21 Page 1 of 2 Page ID #:196



  1   Steven G. Rosales
      Attorney at Law: 222224
  2   Law Offices of Lawrence D. Rohlfing
      12631 East Imperial Highway, Suite C-115
  3   Santa Fe Springs, CA 90670
      Tel.: (562) 868-5886
  4   Fax: (562) 868-8868
      E-mail: rohlfing.office@rohlfinglaw.com
  5
      Attorneys for Plaintiff
  6   Burnadette Winbush
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
      BURNADETTE WINBUSH,                    )   Case No.: 5:19-cv-00051-FMO-MRW
 11                                          )
                   Plaintiff,                )   |PROPOSED| ORDER ON MOTION
 12                                          )   FOR ATTORNEY FEES PURSUANT
            vs.                              )   TO 42 U.S.C. § 406(B)
 13                                          )
      ANDREW SAUL,                           )
 14   Commissioner of Social Security,       )
                                             )
 15                Defendant                 )
                                             )
 16                                          )
 17
            The Court hereby awards to Steven G. Rosales attorney fees pursuant to 42
 18
      U.S.C. § 406(b) in the amount of $12,751.00. The Court orders Steven G. Rosales
 19
      to reimburse Burnadette Winbush the amount of $0.00 for EAJA fees previously
 20
      paid by the Commissioner.
 21
      DATE: July 29, 2021
 22
                                        _____________
                                ___________________________________
 23                                    NORABLE MICHAEL
                                THE HONORABLE    MIC       R. WILNER
                                UNITED STATES MAG
                                                MAGISTRATE JUDGE
 24
 25        Note - no government position filed with Court. Order not approved
 26        for citation in support of future fee requests. MRW


                                             -1-
Case 5:19-cv-00051-MRW Document 24 Filed 07/29/21 Page 2 of 2 Page ID #:197



  1   Respectfully submitted,
  2   LAW OFFICES OF Lawrence D. Rohlfing
  3         /s/ Steven G. Rosales
      _________________________
  4   Steven G. Rosales
      Attorney for plaintiff Burnadette Winbush
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                             -2-
